     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 1 of 34 Page ID #:6900




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
10               Plaintiff,                         DEFENDANT’S BRIEF AND PROFFER
                                                    IN SUPPORT OF BAIL
11                      v.
                                                    Hearing Date: May 24, 2021
12   MICHAEL JOHN AVENATTI,                         Hearing Time: 11:00 a.m.
13               Defendant.
14

15

16

17
           TO ACTING U.S. ATTORNEY TRACY L. WILKISON, AUSA ALEXANDER
18
     WYMAN, and AUSA BRETT SAGEL, PLEASE TAKE NOTICE that Defendant
19
     MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his counsel of record,
20
     H. Dean Steward, hereby files this Brief and Proffer in Support of Bail in advance of the
21
     Bail Review Hearing set for May 24, 2021 at 11:00 a.m. This brief and proffer is filed in
22
     anticipation of the Court granting Defendant’s Motion to Reopen the Detention Hearing
23
     [Dkt. 448]. Defendant’s request for bail is based on the attached brief and the legal
24
     citations therein; the evidence referenced in the attached; the files, records and
25
     transcripts in this case and the other cases cited herein; and such further evidence and
26
     argument as the Court may permit at the hearing.
27

28
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 2 of 34 Page ID #:6901



      Dated: May 21, 2021                  Respectfully submitted,
 1
                                           /s/ H. Dean Steward
 2                                          H. DEAN STEWARD
 3                                         Attorney for Defendant
                                           MICHAEL JOHN AVENATTI
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 3 of 34 Page ID #:6902




 1
                                               TABLE OF CONTENTS
 2

 3

 4   TABLE OF AUTHORITIES ................................................................................... iii
 5

 6
         I.      INTRODUCTION ...................................................................................... 1

 7       II.     APPLICABLE LAW .................................................................................. 1
 8
                 A. Requirements of the Bail Reform Act ................................................... 2
 9

10               B. The § 3142(g) Factors ........................................................................... 3

11
                 C. The Ninth Circuit’s Holding in United States v. Twine ........................ 4
12

13               D. The Right to Due Process ...................................................................... 6

14
         III.    ARGUMENT AND PROFFER ................................................................. 6
15

16               A. Consideration of the § 3142(g) Factors Support Bail ........................... 6

17                   1. The Nature and Circumstances of the Offenses Charged ................. 6
18
                     2. The Findings by U.S. Probation and Pretrial Services...................... 6
19

20                   3. Mr. Avenatti’s Ties to the Community and Character ...................... 9

21                   4. Risk of Flight ................................................................................... 11
22
                     5. Mr. Avenatti’s Criminal History ..................................................... 12
23

24                   6. Mr. Avenatti’s Record Concerning Court Appearances ................. 12
25                   7. Mr. Avenatti’s Lack of Financial Resources................................... 12
26
                     8. Mr. Avenatti’s Lack of Employment .............................................. 14
27

28
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 4 of 34 Page ID #:6903




 1
                     9. Mr. Avenatti is Not a Danger to the Community and Has Shown
                     That Appropriate Conditions Exist ..................................................... 15
 2

 3                   10. Mr. Avenatti’s Surety and His Ability to Post
                     Significant Collateral........................................................................... 16
 4

 5                   11. Mr. Avenatti’s Third-Party Custodian .......................................... 16

 6                   12. Mr. Avenatti’s Health and the Risks from Covid-19 .................... 16
 7
                 B. The Court Should Grant Bail Pursuant to United States v. Twine ...... 17
 8

 9               C. Due Process Requires That Bail Be Granted ...................................... 17

10               D. Bail Should Be Granted In Order to Allow Mr. Avenatti
11                  to Assist In His Defense ...................................................................... 18

12
         IV.     CONCLUSION ........................................................................................ 20
13

14
     CERTIFICATE OF SERVICE ....................................................................................
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 ii
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 5 of 34 Page ID #:6904




 1                                             TABLE OF AUTHORITIES
 2

 3   CASES:                                                                                                           Page
 4   Oscanyon v. Arms Co.,
 5   103 U.S. 261 (1893) ............................................................................................. 14
 6

 7   Stack v. Boyle,
 8   342 U.S. 1 (1951) ................................................................................................... 2
 9

10   United States v. Bell,
11   2008 WL 11411709 (C.D. Cal. June 6, 2008) ....................................................... 5
12

13   United States v. Byrd,
14   969 F.2d 106 (5th Cir. 1992) ............................................................................. 4, 5
15

16   United States v. Briggs,
17   697 F.3d 98 (2d Cir. 2012)............................................................................... 6, 17
18

19   United States v. Djoko,
20   2019 WL 4849537 (W.D. Wash. Oct. 1, 2019) ..................................................... 5
21

22   United States v. Flores,
23   679 F.2d 173 (9th Cir. 1982)................................................................................. 14
24

25   United States v. Friedman,
26   837 F.2d 48, 49 (2d Cir. 1988)............................................................................... 4
27

28
                                                                     iii
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 6 of 34 Page ID #:6905




 1   United States v. Gebro,
 2   948 F.2d 1118 (9th Cir. 1991)............................................................................. 2, 3
 3

 4   United States v. Gentry,
 5   455 F. Supp. 2d 1018 (D. Ariz. Oct. 5, 2006)........................................................ 5
 6

 7   United States v. Gonzalez Claudio,
 8   806 F.2d 334 (2d Cir. 1986)......................................................................... 2, 6, 17
 9

10   United States v. Himler,
11   797 F.2d 156 (3d Cir. 1986)............................................................................... 4, 5
12

13   United States v. Hir,
14   517 F.3d 1081 (9th Cir. 2008)................................................................................. 3
15

16   United States v. Montalvo-Murillo,
17   495 U.S. 711 (1990) ............................................................................................... 2
18

19   United States v. Motamedi,
20   767 F.2dd 1403 (9th Cir. 1985)........................................................................... 2, 7
21

22   United States v. Myers,
23   930 F.3d 1113, 1119 (9th Cir. 2019) ................................................................ 6, 17
24

25   United States v. Ploof,
26   851 F.2d 7 (1st Cir. 1988) .................................................................................. 4, 5
27

28
                                                                    iv
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 7 of 34 Page ID #:6906




 1   United States v. Qazi,
 2   2017 WL 2484102 (D. Nev. June 8, 2017) ............................................................ 5
 3

 4   United States v. Salerno,
 5   481 U.S. 739 (1987) ........................................................................................... 2, 6
 6

 7   United States v. Shakur,
 8   817 F.2d 189 (2d Cir. 1987)................................................................................... 2
 9

10   United States v. Singleton,
11   182 F.3d 7, 9 (D.C. Cir. 1999) ............................................................................... 5
12

13   United States v. Twine,
14   344 F.3d 987 (9th Cir. 2003) ....................................................................... 4, 5, 17
15

16   United States v. Tortora,
17   922 F.2d 880 (1st Cir. 1990) ................................................................................... 3
18

19   United States v. Winsor,
20   785 F.2d 755 (9th Cir. 1986)................................................................................... 3
21

22

23
     OTHER AUTHORITIES:

24
     The Bail Reform Act of 1984, 18 U.S.C. §§ 3141, et seq. ...........................passim
25

26
     S. Rep. No. 98-225, as reprinted in 1984 U.S.C.CA.N. 3182 ............................... 2
27

28
                                                                    v
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 8 of 34 Page ID #:6907




 1   I.    INTRODUCTION
 2         In the event this Court grants Defendant Michael John Avenatti’s (“Mr. Avenatti”)
 3   pending Motion to Reopen Detention Hearing [Dkt. 448] and reopens the hearing, Mr.
 4   Avenatti respectfully requests that the Court revoke its prior detention Order and grant
 5   him bail on the conditions attached as Exhibit A.1 Bail should be granted because: (1)
 6   The § 3142(g) factors support an Order for bail; (2) the government cannot show with
 7   clear and convincing evidence that Mr. Avenatti is presently a danger to the community
 8   and there is absolutely no combination of conditions that will reasonably assure Mr.
 9   Avenatti’s appearance as required and the safety of the community; (3) the law does not
10   permit Mr. Avenatti to be denied bail unless one of the two § 3142(f) factors is also
11   applicable and they are not; (4) continuing to subject Mr. Avenatti to the prior detention
12   Order violates Mr. Avenatti’s right to due process under the Fifth and Sixth
13   Amendments to the United States Constitution; and (5) in order to adequately prepare
14   and present Mr. Avenatti’s defense, undersigned counsel needs to be able to work
15   closely with him in the weeks leading up to trial in this complex, fact intensive case,
16   which involves well over a 1.1. million pages of discovery and vast amounts of
17   electronic discovery.
18         For each of these reasons, Mr. Avenatti respectfully requests that bail be granted
19   and the Court’s prior detention Order vacated.
20   II.   APPLICABLE LAW
21         A.     Requirements of the Bail Reform Act
22         The Bail Reform Act of 1984, 18 U.S.C. §§ 3141, et seq. requires that a court
23   “bear in mind that it is only a ‘limited group of offenders’ who should be denied bail
24   pending trial.” United States v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S.
25
     1
26     Attached as Exhibit B is email correspondence that evidences the Pretrial Service
27
     Agency’s (“PSA”) involvement in early May in providing input to defense counsel
     regarding the proposed terms of Mr. Avenatti’s bond and their position that they have no
28   objection to those terms.
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 9 of 34 Page ID #:6908




 1   Rep. No. 98-225 at 7, as reprinted in 1984 U.S.C.CA.N. 3182, 3189); see also United
 2   States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting that “detention prior to trial or
 3   without trial is the carefully limited exception to liberty before trial”). “In our society
 4   liberty is the norm, and detention prior to trial is the carefully limited exception.” United
 5   States v. Salerno, 481 U.S. 739, 755 (1987). One charged with a crime is, after all,
 6   presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A single individual
 7   unnecessarily detained before trial is one individual too many, and the increasing use of
 8   the practice places tremendous wear on our constitutional system. See United States v.
 9   Montalvo-Murillo, 495 U.S. 711, 723-24 (1990) (Stevens, J., dissenting, joined by
10   Brennan and Marshall, JJ.). Due to the critical interests involved, therefore, a “case-by-
11   case” approach is required at all stages of a case in assessing the propriety of continued
12   pretrial detention. See United States v. Gonzalez Claudio, 806 F.2d 334, 340 (2d Cir.
13   1986) (discussing due process analysis for evaluating propriety of prolonged pretrial
14   detention and the interest at stake) (citations omitted).
15         The Act requires the release of a person facing trial under the least restrictive
16   condition or combination of conditions that will reasonably assure the appearance of the
17   person as required and the safety of the community. See United States v. Gebro, 948
18   F.2d 1118, 1121 (9th Cir. 1991); United States v. Motamedi, 767 F.2dd 1403, 1405 (9th
19   Cir. 1985). Only in rare circumstances should release be denied, and doubts regarding
20   the propriety of release must be resolved in favor of release. See Gebro, 948 F.2d at
21   1121; Motamedi, 767 F.2d at 1405.
22         The Bail Reform Act requires release unless no combination of conditions can
23   reasonably assure the appearance of the person and the safety of the community. 18
24   U.S.C. § 3142. Further, § 3142 does not seek ironclad guarantees and the requirement
25   that conditions of release will “reasonably assure” the safety of the community cannot be
26   read to require a set of conditions that make it a near certainty that the community will
27   be protected at all times under any conceivable set of circumstances. See, e.g., United
28
                                                    2
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 10 of 34 Page ID #:6909




 1    States v. Tortora, 922 F.2d 880, 884 (1st Cir. 1990) (where the issue is the safety of the
 2    community, Congress did not require guarantees in enacting the Bail Reform Act).
 3          Critically, “A finding that a defendant is a danger to any other person or the
 4    community must be supported by ‘clear and convincing evidence,’” United States v. Hir,
 5    517 F.3d 1081, 1086 (9th Cir. 2008), as must a finding that no combination of conditions
 6    will reasonably assure the safety of the community. See U.S.C. § 3142(f)(2)(B).
 7    Importantly, this requirement remains constant throughout a case, and must take into
 8    account changed circumstances, the introduction of new facts and information, and the
 9    passage of time. As a result, any findings that Mr. Avenatti is presently a danger to the
10    community or that no conditions can reasonably assure the safety of the community must
11    be supported by clear and convincing evidence. The government is unable to meet either
12    of these two requirements under the current facts.
13          B.     The § 3142(g) Factors
14          Section 3142(g) provides that the Court shall take into account a number of factors
15    when determining whether there are conditions of release that will reasonably assure a
16    defendant’s appearance and the safety of the community. Included among these factors
17    are: the nature and circumstances of the offense charged, including whether the offense
18    is a crime of violence; the person’s character; the person’s physical and mental
19    condition; the person’s family ties and employment; the person’s financial resources;
20    length of residence in the community, the person’s criminal history; record concerning
21    appearance at court proceedings; and the nature and seriousness of the danger to any
22    person or the community that would be posed by the person’s release. See § 3142(g).
23    Evidence of guilt is the least important of the § 3142(g) factors. See United States v.
24    Winsor, 785 F.2d 755, 757 (9th Cir. 1986). Further, the determination of pretrial release
25    under § 3142 neither requires nor permits a pretrial determination of guilt. See Gebro,
26    948 F.2d at 1121-22.
27

28
                                                    3
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 11 of 34 Page ID #:6910




 1          C.     The Ninth Circuit’s Holding in United States v. Twine
 2          The Ninth Circuit has held that the Bail Reform Act does not authorize pretrial
 3    detention on the ground that the defendant presents a risk of danger to the community
 4    unless one of the two § 3142(f) factors is also applicable: (1) the defendant is charged
 5    with one of the enumerated offenses listed in U.S.C. § 3142(f)(1)(A)-(E) (involving
 6    crimes of violence, offenses for which the maximum sentence is life imprisonment or
 7    death, drug trafficking offenses, felonies involving a minor victim, and offenses
 8    involving the possession or use of a firearm (the “enumerated offenses”), or (2) the
 9    government shows that there is a “serious risk that [the defendant] will flee” or obstruct
10    justice.2 18 U.S.C. § 3142(f)(2). As the Ninth Circuit held in United States v. Twine,
11    344 F.3d 987 (9th Cir. 2003): “We are not persuaded that the Bail Reform Act
12    authorizes pretrial detention without bail based solely on a finding of dangerousness.
13    This interpretation of the Act would render meaningless 18 U.S.C. § 3142(f)(1) and (2).
14    Our interpretation is in accord with our sister circuits who have ruled on this issue. See
15    United States v. Byrd, 969 F.2d 106 (5th Cir. 1992); United States v. Ploof, 851 F.2d 7
16    (1st Cir. 1988); United States v. Himler, 797 F.2d 156 (3d Cir. 1986).” Accordingly,
17    alleged danger to the community, standing alone, is not enough. Absent one of these
18    two factors, a defendant must be granted bail. 3
19          Every other circuit court that has addressed this issue – the First, Second, Third,
20    Fifth and D.C. – agrees with the Ninth Circuit’s decision in Twine. See United States v.
21    Friedman, 837 F.2d 48, 49 (2d Cir. 1988)(“The Bail Reform Act does not permit
22    detention on the basis of dangerousness in the absence of risk of flight, obstruction of
23

24
      2
        This is a far higher standard than ordinary “risk of flight” and requires the government
25    to substantiate its request that no bail be granted with evidence that there is a serious risk
26    the defendant will flee.
      3
27
       This argument and the holding in Twine were not previously raised by the defense
      during the detention hearing in January 2020 or in connection with the appeal that
28    followed.
                                                  4
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 12 of 34 Page ID #:6911




 1    justice, or an indictment for the offenses enumerated [in § 3142(f)(1)].”); United States
 2    v. Singleton, 182 F.3d 7, 9 (D.C. Cir. 1999); United States v. Byrd, 969 F.2d 106, 110
 3    (5th Cir. 1992)(“[W]e find ourselves in agreement with the First and Third Circuits: a
 4    defendant’s threat to safety of other persons or to the community, standing alone, will
 5    not justify pre-trial detention” and even “a defendant who clearly may pose a danger to
 6    society cannot be detained on that basis alone.” (emphasis added); United States v. Ploof,
 7    851 F.2d 7 (1st Cir. 1988); United States v. Himler, 797 F.2d 156 (3d Cir. 1986).
 8          Moreover, District Courts in the Ninth Circuit have consistently followed the
 9    Ninth Circuit’s holding in Twine and granted bail, including over the objection of the
10    government, in cases where only danger to the community is alleged. See, e.g., United
11    States v. Djoko, 2019 WL 4849537, at *2 (W.D. Wash. Oct. 1, 2019) (revoking a U.S.
12    Magistrate Judge's order of detention for a defendant charged with cyberstalking, citing
13    legislative history for its finding that “Congress limited the categories of cases eligible
14    for pretrial detention to those listed in 18 U.S.C. § 3142(f)” and that it did so “[t]o ensure
15    that pretrial detention would continue to be an exception[,]” and noting that “unless the
16    government can show by a preponderance of the evidence that a case falls into one of
17    those [§ 3142(f)] categories, a defendant cannot be detained pending trial”); United
18    States v. Gentry, 455 F. Supp. 2d 1018, 1019 n.2 (D. Ariz. Oct. 5, 2006) (“Since none of
19    the crimes charged in the indictment meet the statutory definition of ‘crime of violence’ .
20    . . the Government does not argue as a basis for detention that Defendant is a danger to
21    the community.”). See also United States v. Qazi, 2017 WL 2484102, at *11 (D. Nev.
22    June 8, 2017) (noting that the defendant was “eligible for detention based on the offense
23    charged” because “in 2006, Congress amended the Bail Reform Act to authorize
24    detention of a defendant charged with any felony that involves possession or use of a
25    firearm”); United States v. Bell, 2008 WL 11411709, at *2 (C.D. Cal. June 6, 2008)
26    (noting that the court was authorized to detain the defendant as a danger to the
27    community because the defendant was charged with an enumerated offense).
28
                                                    5
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 13 of 34 Page ID #:6912




 1           D.    The Right to Due Process
 2           The Ninth Circuit recently held in United States v. Torres, 2021 U.S. App. LEXIS
 3    12147 *24; __ F.3d __ (Apr. 23, 2021): “It is undisputed that at some point, pretrial
 4    detention can “become excessively prolonged, and therefore punitive,” resulting in a due
 5    process violation. United States v. Salerno, 481 U.S. 739, 747 n.4, 107 S. Ct. 2095, 95 L.
 6    Ed. 2d 697 (1987). A due process violation occurs when detention becomes punitive
 7    rather than regulatory, meaning there is no regulatory purpose that can rationally be
 8    assigned to the detention or the detention appears excessive in relation to its regulatory
 9    purpose. Salerno, 481 U.S. at 747.” 4 See also United States v. Myers, 930 F.3d 1113,
10    1119 (9th Cir. 2019) (explaining that “delays approaching one year are presumptively
11    prejudicial” for Sixth Amendment purposes) (citation omitted); United States v.
12    Gonzales Claudio, 806 F.2d 334, 340-41 (2d Cir. 1986) (describing the ninety-day
13    period as a “point of reference in our consideration of the constitutional limit on such
14    detention”); United States v. Briggs, 697 F.3d 98, 103 (2d Cir. 2012) (“There is no
15    bright-line limit on the length of detention that applies in all circumstances; but for every
16    of set of circumstances, due process does impose some limit.”).
17    III.   ARGUMENT AND PROFFER
18           A.    Consideration of the § 3142(g) Factors Supports Bail
19           A consideration of the § 3142(g) factors in light of the current facts and
20    circumstances of this case demonstrates why Mr. Avenatti should be granted bail under
21

22

23    4
        The Torres court ultimately declined to find a due process violation due to the
24    defendant’s substance abuse, access to ammunition, significant criminal history
      including violent offenses, and a history of failing to appear, coupled with the
25
      defendant’s confession, but warned: “The length of Torres's pretrial detention is
26    significant under any metric and is deeply troubling . . . all parties agree that at some
      point, regardless of the risks associated with Torres’s release, due process will require
27
      that he be released if not tried.” Id. at *28 (citation omitted)(emphasis added).
28
                                                    6
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 14 of 34 Page ID #:6913




 1    the conditions requested. Furthermore, an analysis of these factors5 shows why the
 2    government cannot show by clear and convincing evidence that there is no set of
 3    conditions that will reasonably assure Mr. Avenatti’s appearance and the safety of the
 4    community. This is especially true because any “doubts regarding the propriety of
 5    release [must] be resolved in favor of the defendant.” United States v. Chen, 820 F.
 6    Supp. 1205, 1208 (N.D. Cal. 1992)(citing Motamedi, 767 F.2d at 1405-06).6 Finally,
 7    the information below serves to adequately rebut any presumption that there are
 8    no set of conditions that will reasonably assure Mr. Avenatti’s appearance and the
 9    safety of the community.7
10                 1.    The Nature and Circumstances of the Offenses Charged
11          The government has charged Mr. Avenatti with substantial financial crimes in a
12    36 count Indictment. The charges do not, however, involve any allegation of violence, a
13    violation of section 1591, a Federal crime of terrorism, a minor victim, a controlled
14    substance, a firearm, explosive, or destructive device. See § 3142(g)(1).
15                 2.    The Findings by U.S. Probation and Pretrial Services
16          As the Court is aware, Mr. Avenatti has been on temporary release since April 24,
17    2020. In May 2020, the U.S. Probation Office filed, in connection with the Nike-related
18    case (No. 1:19-CR-00373-PGG (SDNY)), their detailed presentence report regarding
19    Mr. Avenatti [Dkt. 295]. That report states the following concerning Mr. Avenatti:
20
      5
21      The weight of the evidence against the defendant (§ 3142(g)(2)) is the least important
      factor under the law.
22    6
        Undersigned counsel can submit any documentation in support of this proffer if
23    requested to do so by the Court. However, most, if not all, of the facts contained herein
24    should be undisputed.
      7
25
       As the Court is aware, any presumption in favor of detention is rebuttable. Further,
      such a presumption may be rebutted if the defendant comes forward with a limited
26    burden of production (not a burden of persuasion) showing that he does not pose a
27
      danger to the community or a risk of flight, or there are a set of conditions that will
      assure his appearance and the safety of the community. Mr. Avenatti has met this
28    burden through presentation of the facts set forth in this brief.
                                                    7
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 15 of 34 Page ID #:6914




 1    “[Mr. Avenatti] is not viewed as a flight risk or a danger to the community.” Despite
 2    having every opportunity to object to this finding or challenge it in the Nike case, the
 3    government has never done so.
 4          Since his release to home confinement, Mr. Avenatti has taken the terms of his
 5    temporary release seriously and has been fully compliant with each of his approximate
 6    30 bond conditions at all times. These conditions are as strict as they are broad. See
 7    April 10, 2020 Order [Dkt. 140], April 13, 2020 Order [Dkt. 142] and April 23, 2020
 8    Order [Dkt. 151].
 9          On May 14, 2021, the Pretrial Services Agency (“PSA”) submitted a report to this
10    Court and stated that “[t]hroughout the period of temporary release [13 months], the
11    defendant has remained in compliance and has been cooperative with directives from
12    Pretrial Services” (page 3)(emphasis added). According to PSA, Mr. Avenatti “has
13    shown a pattern of consistently compliant behavior” and PSA “has not received any new
14    information that would suggest [Mr. Avenatti] is a flight risk or danger to the
15    community.” Id. (emphasis added). Further, in PSA’s view, the government has not
16    provided anything new that would suggest Mr. Avenatti is currently a flight risk or
17    danger to the community. Id. All of this substantiates PSA’s position, as stated in the
18    report, that Mr. Avenatti should be granted permanent bond. Id. See also E-mail
19    Correspondence with PSA attached as Exhibit B (reflecting PSA’s input on the proposed
20    bond terms before the Motion tto Reopen was filed).
21          In light of these two reports, the government cannot meet their burden and prove
22    by clear and convincing evidence that Mr. Avenatti is presently a danger to the
23    community or that no conditions can reasonably assure the safety of the community.
24    Nor can the government claim that the defendant has failed to rebut any presumption in
25    favor of detention. The information and findings in both reports lend support for Mr.
26    Avenatti being granted bail. See § 3142(g)(3)-(4).
27

28
                                                   8
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 16 of 34 Page ID #:6915




 1                 3.     Mr. Avenatti’s Ties to the Community and Character
 2          Mr. Avenatti was born in 1971 in California - he is presently 50 years old. He
 3    began his legal career with O’Melveny & Myers, LLP in Newport Beach, California
 4    over 21 years ago and has remained a resident of the Central District since the year 2000.
 5    He has three children (ages 18, 16, and 6), all of whom he is close with, were born in
 6    Newport Beach and live in Orange County. He also has many friends in the Central
 7    District, owing to his longstanding ties to the community.
 8          Mr. Avenatti’s family’s roots in the Central District date back to the early 1900s
 9    (around 1905), when his great grandparents on his father’s side immigrated from Italy to
10    Los Angeles. His grandfather was born in Los Angeles and ultimately taught upholstery
11    at a trade school in Los Angeles. His grandmother was born in the Central District in La
12    Verne. Mr. Avenatti’s father was born in Los Angeles in the 1930s and went to high
13    school in Los Angeles. His mother and father later met in Los Angeles in the 1960s and
14    were married there. He still has relatives from his father’s side of the family who live in
15    the Central District.
16          Mr. Avenatti graduated from high school in St. Louis, Missouri in 1989 and later
17    became the first person in his family to graduate college, earning a Bachelor of Arts
18    degree from the University of Pennsylvania. He subsequently attended George
19    Washington University Law School, where he was a member of the law review and
20    graduated order of the coif. Mr. Avenatti obtained both his undergraduate degree and his
21    law degree by putting himself through school after his father was unexpectantly
22    downsized in 1989 by a large corporation where he had worked for over 31 years.
23          In 1999, Mr. Avenatti clerked for the law firm O’Melveny & Myers, LLP in Los
24    Angeles as a Summer Associate. After he finished law school in December 1999 at the
25    top of his class, he moved to Newport Beach to begin work for O’Melveny. He took the
26    February 2000 California State Bar Exam, passed on his first attempt, and was licensed
27    as a California attorney in June 2000.
28
                                                   9
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 17 of 34 Page ID #:6916




 1          Mr. Avematti worked at O’Melveny as an attorney from 2000 to 2003 in the
 2    Newport Beach and Century City offices. He then worked at Greene Broillet Panish &
 3    Wheeler, LLP in Santa Monica as an attorney from 2003 until 2006/2007. He later
 4    formed the law firms Avenatti & Associates, APC and Eagan O’Malley & Avenatti, LLP
 5    (later known as Eagan Avenatti, LLP), both in the Central District, in 2006 and 2007,
 6    where he remained until approximately early 2019.
 7          In 2007, Mr. Avenatti was recognized out of thousands of attorneys in California
 8    as one of the top 20 attorneys under the age of 40. In 2009, Mr. Avenatti was voted by
 9    his peers in Orange County as the Trial Lawyer of the Year and was honored by the
10    California Assembly for “his unwavering commitment to the principles of legal ethics
11    and the preservation of the justice system.”
12          In 2010, George Washington University Law School honored Mr. Avenatti with
13    its prestigious “Recent Alumni Achievement Award.” Prior to this honor, the law school
14    had placed Mr. Avenatti on its Board of Advisors and had also named an annual award
15    to a graduating student after Mr. Avenatti – the “Michael J. Avenatti Award for
16    Excellence in Pre-Trial and Trial Advocacy.”
17          During his legal career, Mr. Avenatti successfully represented thousands of clients
18    across the United States and obtained over $1 billion in verdicts and settlements on their
19    behalf. Equally important, he made valuable contributions to the community.
20          For instance, in the middle of a jury trial in 2014, Mr. Avenatti settled a class
21    action he had brought against a publicly traded company on behalf of Jewish families
22    whose loved ones’ remains had been removed from plots in a Los Angeles cemetery and
23    dumped in a mass grave, all in the name of profits. Tragically, many of those remains
24    belonged to individuals who had managed to survive the Holocaust and who had been
25    freed from Nazi concentrations camps at the end of the Second World War. After
26    extensive work in the case, Mr. Avenatti procured a settlement for his clients valued at
27

28
                                                     10
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 18 of 34 Page ID #:6917




 1    approximately $85 million. The case was featured on 60 Minutes in 2012 in a story
 2    titled “Final Resting Place.”
 3            In April 2017, Mr. Avenatti obtained a $454 million jury verdict8 in Federal
 4    District Court (Los Angeles) on behalf of doctors, nurses and first responders after they
 5    were sold fraudulent and defective personal protective equipment during the Ebola
 6    pandemic by one of the largest publicly traded companies in the world. As a result of
 7    the verdict, defective personal protective equipment (PPE) was removed from the United
 8    States National Stockpile in 2017, ensuring the safety of hundreds of thousands
 9    healthcare workers in the future (i.e. during the current COVID19 pandemic). 60
10    Minutes featured the case and the health risks exposed by it in a story entitled “Strike-
11    Through.” Mr. Avenatti’s work in the case resulted in him receiving the national Public
12    Justice Trial Lawyer of the Year Award in 2018, an annual award given to the
13    attorney(s) in the nation who made the greatest public contribution to the public interest
14    within the preceding year by trying or settling a precedent setting, socially significant
15    case.
16            As the above demonstrates, Mr. Avenatti’s ties to the community, character and
17    background support him being granted bail. See § 3142(g)(3)-(4).
18                   4.    Risk of Flight
19            In over two years, the government has never argued in any of Mr. Avenatti’s three
20    cases that he is a flight risk. There is good reason for this. First, Mr. Avenatti has deep
21    ties to the community and the United States. Second, Mr. Avenatti is well known, thus
22    making his ability to flee virtually non-existent. Third, Mr. Avenatti has never missed a
23    single court appearance in any of his criminal matters. Fourth, Mr. Avenatti lacks the
24    resources, financial and otherwise, to flee prosecution. Fifth, after Mr. Avenatti’s intial
25    appearance in New York City following his arrest on March 25, 2019, the government
26    permitted Mr. Avenatti to retain his Italian passport, which they knew he had with him in
27
      8
28        The verdict was later reversed on appeal.
                                                      11
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 19 of 34 Page ID #:6918




 1    New York, until he was scheduled to surrender it in the Central District days later.
 2    During this intervening time period, Mr. Avenatti never attempted to flee prosecution or
 3    leave the United States. Mr. Avenatti is not a flight risk, let alone a serious flight risk.
 4    This factor supports bail. See § 3142(g)(3)-(4).
 5                  5.    Mr. Avenatti’s Criminal History
 6          Prior to being charged in this case in March 2019, Mr. Avenatti had never been
 7    charged with any crime, including as a juvenile. He has never been charged with any
 8    crime of violence. He was recently convicted in the Southern District of New York of
 9    non-violent offenses but was not remanded pending sentencing, which is scheduled for
10    June 30. He remains on bail in that case under the original conditions. His post-trial
11    motion for acquittal and new trial in that case has been pending since April 21, 2020
12    (over one year). Mr. Avenatti’s criminal history does not support a denial of bail. See §
13    3142(g)(3).
14                  6.    Mr. Avenatti’s Record Concerning Court Appearances
15          As stated above, Mr. Avenatti has never missed a court appearance in any criminal
16    case, this case included. This is true despite the fact that there have been numerous
17    appearances. He has a perfect record of attendance, which supports bail. See §
18    3142(g)(3).
19                  7.    Mr. Avenatti’s Lack of Financial Resources
20          This Court [Dkt. 253] and the Southern District of New York (the Hon. Jesse M.
21    Furman presiding, Case No. 1:19-CR-00374-JMF (the “Daniels Case”), Dkt. 73], have
22    found that Mr. Avenatti is indigent and therefore entitled to appointed counsel. Both
23    courts did so after extensive information was submitted establishing this fact. Both
24    courts have also received regular updates of Mr. Avenatti’s financial condition. In light
25    of this, Mr. Avenatti can hardly remain the economic danger to the community that the
26    government claimed at the January 2020 detention hearing.
27

28
                                                    12
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 20 of 34 Page ID #:6919




 1          The basis for the government’s claim in January 2020 that Mr. Avenatti is an
 2    “economic danger to the community” hinged entirely on their claim that he takes steps to
 3    avoid paying his creditors by diverting and hiding assets and income. But there is no
 4    evidence that Mr. Avenatti has any income or meaningful assets, liquid or otherwise, to
 5    divert or hide. He has no income; he has no banking or financial accounts; he has no
 6    liquid assets to dissipate, move or transfer; and he has no means or opportunity to
 7    defraud any creditors. Nor has he for over a year.
 8          Indeed, it is beyond dispute that Mr. Avenatti presently has no meaningful funds
 9    left. As a result, he does not have liquid assets to transfer or move anywhere and thus
10    cannot “harm” individuals in the community as the government claimed at the January
11    2020 detention hearing, even if he desired to. The defense has requested repeatedly that
12    that if the government has any evidence that Mr. Avenatti has any liquid assets greater
13    than $1,000 to access or transfer, they immediately disclose it to the Court and the
14    defense. They have disclosed nothing and their continued silence on the issue speaks
15    volumes. Over the last 30 months (beginning no later than in October 2018), the
16    assigned AUSAs in this case, the assigned AUSAs in New York, the DOJ, the Los
17    Angeles and New York offices of the FBI, and the Criminal Division of the IRS have all
18    scoured Mr. Avenatti’s finances and banking transactions. They claim to have left no
19    stone unturned and to have examined nearly all, if not all, of his financial transactions
20    (personal and business) since at least early 2011 (the last ten years). Against this
21    backdrop, any argument by the government that Mr. Avenatti’s financial resources allow
22    him to pose an economic threat to the community lacks merit.
23          Further, on August 28, 2020, the AUSAs in the Daniels Case admitted that they
24    have no basis for challenging Mr. Avenatti’s claims of indigency. [Dkt. 86 in Case No.
25    1:19-CR-00374-JMF, p. 1]. In other words, the government has acknowledged that
26    despite their vast resources and investigation, they have no evidence of any significant
27    funds or assets available for Mr. Avenatti to launder, move, structure, dissipate or
28
                                                   13
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 21 of 34 Page ID #:6920




 1    transfer to anyone, thus permitting him to harm other creditors or members of the
 2    community.
 3          In addition, in connection with the Nike trial, the government repeatedly
 4    referenced Mr. Avenatti’s alleged poor financial condition, lack of assets and income,
 5    deep indebtedness, and alleged inability to acquire any substantial money as evidence
 6    that Mr. Avenatti committed extortion and honest services fraud against Nike and his
 7    client. In February 2020 they offered this evidence and argument before the jury over
 8    the repeated objection of the defense. In fact, this evidence and argument served as one
 9    of the centerpieces of the prosecution, with the prosecution calling Mr. Avenatti’s former
10    Office Manager, Judy Regnier, to establish Mr. Avenatti’s alleged desperate financial
11    condition and lack of assets. The record in the Nike Case is replete with references to
12    the government’s claims in that case before the judge and jury that Mr. Avenatti was
13    deeply in debt, had negligible assets and no way of paying any expenses. See, e.g., Nike
14    Trial Transcript, February 11, 2020, pp. 2127:13-22; 2164-66.]
15          The government’s claims in the Nike Case regarding Mr. Avenatti’s financial
16    condition are factual admissions, admissible against them. See, e.g., Oscanyon v. Arms
17    Co., 103 U.S. 261, 263 (1893); United States v. Flores, 679 F.2d 173, 177-78 (9th Cir.
18    1982). Further, having prevailed - over the repeated objections of Mr. Avenatti both
19    before and during trial in the Nike Case - and after having successfully argued to the jury
20    that Mr. Avenatti was in a desperate financial position with no other way to generate
21    income or pay his debts, the government is not permitted to now take an entirely
22    inconsistent position in this case as it relates to bail and claim the exact opposite, namely
23    that Mr. Avenatti had and has considerable wealth, assets and income to use to harm the
24    community. Mr. Avenatti’s financial situation supports bail. See § 3142(g)(3)-(4).
25                 8.     Mr. Avenatti’s Lack of Employment
26          Following Mr. Avenatti’s February 2020 conviction in the Nike Case, the State
27    Bar of California suspended Mr. Avenatti’s law license as of May 4, 2020. The State
28
                                                   14
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 22 of 34 Page ID #:6921




 1    Bar prominently states this fact on their website multiple times and informs consumers
 2    and members of the public that Mr. Avenatti is not permitted to practice law. Further,
 3    Mr. Avenatti is not practicing law and has no clients. He also has no ability to get
 4    clients. Nor does he have any funds held in trust or even an attorney-client trust account
 5    or business bank account. As a result, there is no risk to the community that Mr.
 6    Avenatti will continue to practice law and receive monies on behalf of clients.
 7          Mr. Avenatti is currently unemployed with no access to any meaningful income,
 8    cash flow, or funds, thus making it nearly impossible, if not impossible, for him to
 9    structure, move, conceal or divert any monies or funds. Mr. Avenatti presently relies
10    entirely on friends and family to support him. This information supports a grant of bail.
11    See § 3142(g)(3)-(4).
12                 9.    Mr. Avenatti is Not Presently a Danger to the Community and Has
13                       Shown that Appropriate Release Conditions Exist
14          As detailed above, both PSA and U.S. Probation have found (one year apart) that
15    Mr. Avenatti is not considered a danger to the community or a flight risk. Further, it is
16    undisputed that he has no meaningful assets to hide from creditors nor does he have any
17    liquid assets to divert. His suspension from the practice of law is well known and
18    prominently displayed on the State Bar website. In addition, Mr. Avenatti’s February
19    2020 conviction in the Nike Case received widespread press coverage across the country
20    with nearly every story commenting on the significant prison time Mr. Avenatti could
21    face. The details were reported on NBC, CBS, ABC, CNN and Fox News, blasted
22    across social media, and printed in countless newspapers and web articles. As a result,
23    Mr. Avenatti’s ability to harm the community by “luring” or “duping” someone or an
24    institution into doing business with him, or engaging in any significant financial
25    transaction with him, is practically nonexistent.
26          Further, there is no evidence that Mr. Avenatti poses a physical threat to anyone.
27          Finally, Mr. Avenatti has demonstrated over the last 13 months that even if he
28
                                                   15
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 23 of 34 Page ID #:6922




 1    remains a danger to the community (he is not), there is a set a conditions that will assure
 2    his appearance and the safety of the community. All of this information supports an
 3    Order allowing Mr. Avenatti to be palced on bail. See § 3142(g)(3)-(4).
 4                 10.    Mr. Avenatti’s Surety and His Ability to Post Significant Collateral
 5          Mr. Avenatti’s current surety is willing to remain and maintain his current
 6    collateral and guarantee if necessary for Mr. Avenatti to be granted bail. With the
 7    Court’s approval, he previously signed a $1,000,000 personal guarantee supported by
 8    collateral in the form of a deed of trust on a piece of real property located in California,
 9    with equity well in excess of $500,000. This supports a finding that bail is appropriate.
10    See § 3142(g)(3)-(4).
11                 11.    Mr. Avenatti’s Third-Party Custodian
12          Mr. Avenatti’s current custodian, Jay Manheimer, and others are willing to serve
13    as a third-party custodian for Mr. Avenatti if necessary for Mr. Avenatti to be granted
14    bail. This likewise supports a finding that bail is appropriate. See § 3142(g)(3)-(4).
15                 12.    Mr. Avenatti’s Health and the Risks from Covid-19
16          After Mr. Avenatti’s remand on January 15, 2020, the COVID-19 pandemic began
17    sweeping across the nation and infiltrating America’s prisons and jails, including pretrial
18    facilities. The pandemic continues to pose a threat as of this filing. See, e.g., Opposition
19    to the Government’s Motion to Terminate and Not Further Extend Defendant Michael
20    John Avenatti’s Temporary Release [Dkt. 271], pp. 21-25, Exhs. A-C; Declaration of F.
21    Ramzi Asfour, M.D. (filed under seal) [Dkt. 280]; Ex Parte Application [Dkt. 420].9
22    Even if he is vaccinated, Mr. Avenatti’s health conditions render him especially
23    susceptible to suffering death or serious, permanent injury, including permanent heart or
24    lung damage, and/or diminished cognitive ability were he to be infected. See id. Mr.
25    Avenatti’s health condition weighs in favor of bail. See § 3142(g)(3).
26
      9
27
        In the interest of not over-burdening the Court, the defense will not repeat the same
      facts and evidence set forth in the Opposition, the Declaration of Dr. Asfour and in the
28    Ex Parte Application, but instead incorporates them herein by reference.
                                                   16
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 24 of 34 Page ID #:6923




 1          B.        The Court Should Grant Bail Pursuant to United States v. Twine
 2          As explained above, Mr. Avenatti is not charged in this case with any of the
 3    enumerated offenses listed in U.S.C. § 3142(f)(1)(A)-(E). Further, § 3142(f)(2) does not
 4    apply because there is no evidence that he is a serious flight risk or will obstruct justice if
 5    granted bail.10 Accordingly, even if Mr. Avenatti is found to presently be a danger to the
 6    community (he is not), pursuant to the Ninth Circuit’s holding in United States v. Twine,
 7    344 F.3d 987 (9th Cir. 2003) and the law in five other circuits, Mr. Avenatti should be
 8    granted bail.
 9          C.        Due Process Requires That Bail Be Granted
10          Mr. Avenatti has been subject to the Court’s January 15, 2020 detention order for
11    nearly 16 months. During that time period, the trial in this matter has been continued
12    numerous times as a result of the COVID-19 pandemic. None of these trial delays have
13    resulted from any action or inaction on the part of Mr. Avenatti. As a result, Mr.
14    Avenatti’s continued detention in this case under that Order violates his right to due
15    process under the Fifth and Sixth Amendments to the United States Constitution. See
16    United States v. Torres, 2021 U.S. App. LEXIS 12147 *24; __ F.3d __ (Apr. 23, 2021);
17    United States v. Myers, 930 F.3d 1113, 1119 (9th Cir. 2019) (explaining that “delays
18    approaching one year are presumptively prejudicial” for Sixth Amendment purposes)
19    (citation omitted); United States v. Gonzales Claudio, 806 F.2d 334, 340-41 (2d Cir.
20    1986) (describing the ninety-day period as a “point of reference in our consideration of
21    the constitutional limit on such detention”); United States v. Briggs, 697 F.3d 98, 103
22    (2d Cir. 2012) (“There is no bright-line limit on the length of detention that applies in all
23

24

25

26
      10
27
         As previously stated, in over two years, the government has never claimed in any of
      Mr. Avenatti’s three criminal cases that he is a flight risk, let alone a “serious” flight
28    risk.
                                                    17
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 25 of 34 Page ID #:6924




 1    circumstances; but for every of set of circumstances, due process does impose some
 2    limit.”).11
 3           D.     Bail Should Be Granted In Order to Allow Mr. Avenatti to Assist In
 4                  His Defense
 5           Mr. Avenatti was arrested in connection with this matter on March 25, 2019 and
 6    made his first appearance in the Central District on April 1, 2019. On April 10, 2019 the
 7    government designated this case as complex. [Dkt. 18.] To date, the government has
 8    produced to the defense well over 1.1 million pages of discovery and numerous
 9    electronic forensic images comprising thousands of additional documents. This case is
10    fact intensive and it is expected that the government will rely on countless documents at
11    trial and that those documents will span a lengthy time period.
12           On April 7, 2021, the parties appeared at a status conference in this matter
13    regarding a number of issues related to the trial. During the status conference, the Court
14    acknowledged the importance of counsel having access to Mr. Avenatti:
15

16
             With regard to the logistics concerning Mr. Avenatti, I’ve been holding off
             ruling on the government’s motion to have him remanded. One of the
17           factors in my mind is to the extent that Mr. Avenatti is readily available to
18           Mr. Steward, particularly during the period of the COVID virus outbreaks at
             MDC, it made sense to allow him to have that access. I’m likely to continue
19           to have the same view and not remand him prior to trial. I think I extended
20           the date to the end of May, if I’m correct, May 31st. . . . I’ll revisit it. As
             near as I can tell, there have not been any additional problems with regard
21           to Mr. Avenatti’s compliance since we visited the issue of his use of a
22           computer with the ability to access the internet, but let’s take a look at that

23    11
        The Torres court ultimately declined to find a due process violation due to the
24    defendant’s substance abuse, access to ammunition, significant criminal history
      including violent offenses, and a history of failing to appear, coupled with the
25
      defendant’s confession, but warned: “The length of Torres's pretrial detention is
26    significant under any metric and is deeply troubling . . . all parties agree that at some
      point, regardless of the risks associated with Torres’s release, due process will require
27
      that he be released if not tried.” Id. at *28 (citation omitted).
28
                                                   18
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 26 of 34 Page ID #:6925




 1
            at the end of May. I do think if he were out of custody, it would greatly
            facilitate the defense’s ability to prepare and present the defense case.
 2
      [Transcript, p. 6:2-20.]
 3

 4
            Undersigned counsel, who is older and has preexisting health conditions, presently
 5
      has another trial scheduled to begin on June 1, 2021 before the Honorable David Carter
 6
      (United States v. Poon, Case No. 19-CR-00162). While that trial is presently scheduled
 7
      to last two weeks, it is unclear how long it will last due to the newly issued pandemic
 8
      protocols for jury trials in the Central District, which are expected to prolong and
 9
      complicate trials. This makes access to Mr. Avenatti in preparation for trial even more
10
      important.
11
            Regular and convenient access to Mr. Avenatti is critical in order to allow for the
12
      proper preparation of Mr. Avenatti’s defense in this complex case and presentation of the
13
      defense. Were Mr. Avenatti to be remanded, it would significantly interfere with Mr.
14
      Avenatti’s right to counsel and his ability to mount a defense in this document and fact
15
      intensive case. Accordingly, Mr. Avenatti should be granted bail.12
16
      //
17
      //
18
      //
19
      //
20
      //
21
      //
22

23
      12
24      According to the recent report submitted by PSA, the government “is amenable to the
25
      defendant’s temporary release being continued until commencement of the trial.” First,
      this is an acknowledgement that reasonable conditions do exist allowing for bail.
26    Second, if Mr. Avenatti is permitted to remain out of BOP custody, it should extend until
27
      disposition of this case. Mr. Avenatti should not be remanded on the first day of trial as
      the government seems to suggest; doing so would be incredibly disruptive and
28    prejudicial to the defense, not to mention punitive.
                                                   19
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 27 of 34 Page ID #:6926




 1    IV.   CONCLUSION
 2          For each of the reasons stated above, defendant respectfully requests that the
 3    Court grant Mr. Avenatti bail and impose the release conditions attached as Exhibit A.
 4
       Dated: May 21, 2021                     Respectfully submitted,
 5

 6                                             /s/ H. Dean Steward
                                                H. DEAN STEWARD
 7                                              Attorney for Defendant
                                                MICHAEL JOHN AVENATTI
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 20
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 28 of 34 Page ID #:6927




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                       EXHIBIT A
27

28
                                              21
Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 29 of 34 Page ID #:6928




                             PROPOSED CONDITIONS OF BOND

    1. Mr. Avenatti to be placed on regular bond as opposed to temporary release.

    2. Defendant shall maintain the current $1,000,000 bond, with at least $500,000 of the bond
       secured by the full deeding of real property or liquid funds deposited with the Clerk of the
       Court.

    3. Defendant shall be subject to supervision as directed by Pretrial Services.

    4. Defendant shall not leave the Central District of California without prior approval of
       pretrial services. Defendant shall adhere to a reasonable curfew to be determined by pretrial
       services.

    5. Defendant shall participate in the Location Monitoring Program and abide by all
       requirements of the program, under the direction of Pretrial Services, which shall include
       a location monitoring bracelet. Defendant must pay all of the costs of the Location
       Monitoring Program based upon his ability to pay as determined by Pretrial Services and
       will be financially responsible for any lost or damaged equipment.

    6. Defendant may possess, use and access digital devices that offer or allow internet access,
       but shall not access any financial or banking account websites. In order to determine
       compliance with this condition, defendant agrees to submit to a search of his person
       and/property by Pretrial Services. At the discretion of Pretrial Services, defendant shall
       allow internet monitoring software to be used on his devices and shall pay all of the costs
       associated with such software.

    7. Defendant shall not open, either directly or indirectly, any new bank accounts, credit card
       accounts or other financial accounts without notifying and obtaining the prior approval of
       Pretrial Services.

    8. Defendant shall not engage in any financial transactions exceeding $500, either directly or
       indirectly, without notifying and obtaining the prior approval of Pretrial Services.

    9. Defendant shall not sell, transfer, or give away any asset valued at $500 or more, either
       directly or indirectly without notifying and obtaining prior approval of Pretrial Services.

    10. Defendant shall provide to Pretrial Services every two weeks a report (or other
        documentation approved by Pretrial Services) detailing all of defendant’s financial
        transactions, including any transaction under $500, during the prior two-week period.

    11. Defendant shall avoid all contact (except in the presence of counsel), directly or indirectly,
        with any person who the government has identified as victim or potential witness in this
        case prosecution and investigation, except for Christine Avenatti Carlin and except as
        required for Defendant’s participate in ongoing civil lawsuits where he has been named as
Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 30 of 34 Page ID #:6929




       the Defendant. Defendant shall not engage in any substantive discussions with these parties
       regarding this prosecution and investigation (except in the presence of counsel).

    12. Defendant shall comply with all court orders in this case and any orders and conditions of
        release in United States v. Avenatti, No. 1:19-CR-373-PGG (SDNY), and United States v.
        Avenatti, No. 1:19-CR-374-JMF (SDNY).

    13. Defendant shall not apply for a passport or other travel document during the pendency of
        this case.

    14. Defendant shall comply with the General Conditions of Release set forth in the Central
        District of California Release Order and Bond Form.
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 31 of 34 Page ID #:6930




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                       EXHIBIT B
27

28
                                              22
Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 32 of 34 Page ID #:6931
Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 33 of 34 Page ID #:6932
     Case 8:19-cr-00061-JVS Document 465 Filed 05/21/21 Page 34 of 34 Page ID #:6933




 1
                                   CERTIFICATE OF SERVICE

 2           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4

 5    am not a party to the above-entitled action. I have caused, on May 21, 2021, service of

 6    the:
 7
                 DEFENDANT’S BRIEF AND PROFFER IN SUPPORT OF BAIL
 8
      on the following party, using the Court’s ECF system:
 9

10    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN

11    I declare under penalty of perjury that the foregoing is true and correct.
12
      Executed on May 21, 2021
13

14                                            /s/ H. Dean Steward
15                                            H. Dean Steward
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   23
